DETAILED ACTION
Response to Remarks filed 12/1/20  
Claim Objections
Claim 57 is objected to because of the following informalities:  Claim 26 is drawn to the subcombination of a door, however, Claim 57 claims the combination of the hinge of the shell.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26, 30, 31, 33, 47, 49, and 51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whitaker (GB 184,906).
Regarding claim 26, Whitaker teaches a cable shovel door (fig. 2, door 1) comprising: an interior surface (Image 1 below) that faces inward toward a digging edge of a bucket and with a shell  (bucket 2) of the bucket collectively defines a cavity for gathering material during operation of a cable shovel, an opposite exterior surface, a front edge (Image 1), a rear edge (Image 1), opposite side edges extending between the front edge and the rear edge, and a pair of hinges 
 
    PNG
    media_image1.png
    411
    474
    media_image1.png
    Greyscale

Image 1: annotated drawing of Whitaker fig. 2

30. The cable shovel door of claim 26, wherein the hinges are secured to the side edges (fig. 2).  
31. The cable shovel door of claim 26, wherein the door is bent forwardly proximate the front edge to abut a complementary shaped shell when the door is closed (Image 1 above).  

32. The cable shovel door of claim 31, wherein the bent portion of the door is curved (Image 1 above).  

33. The cable shovel door of claim 26, further comprising: a restraint for securing the door against the shell in the closed position (rod 10 and brake 15).  



38. A cable shovel bucket comprising a shell (bucket 2) and a door (door 1) collectively defining a cavity for gathering material during operation of a cable shovel, the door being pivotally secured to the shell by a pair of hinges (pivots 3) for movement between an open position and a closed position about a pivot axis, wherein the pivot axis extends through the cavity (fig. 2) and each said hinge includes a generally linear hinge member (sides 7) extending between a front edge of the door and a rear edge of the door at a location spaced from the rear edge the shell (Image 1 above).  

42. The cable shovel bucket in accordance with claim 38, wherein the door is held against the shell by a restraint in the closed position (rod 10 and brake 15).  
45. The cable shovel bucket in accordance with claim 42, wherein the restraint is a rod and brake (rod 10 and brake 15).  

47. A cable shovel bucket comprising: a shell (2) and a door (1) defining a cavity for gathering material during operation of the cable shovel, the door including: an interior surface that faces inward toward a digging edge of a bucket and with a shell of the bucket collectively defines a cavity for gathering material during operation of a cable shovel, an opposite exterior surface, a front edge, a rear edge, opposite side edges extending between the front edge and the rear edge (Image 1 above), and a pair of hinges (3) each including a hinge member (7) projecting from the interior surface between the front and rear edges at a location spaced from the rear edge, and having a distal end provided with a pivot hole (3) for pivotal connection to the shell of 

48. The cable shovel bucket in accordance with claim 47, wherein the pivot holes define a pivot axis that extends through the cavity (fig. 2).  

51. (Currently Amended) [[A]] The cable shovel bucket in accordance with claim 47, wherein the door is held against the shell by a restraint for gathering the material to be excavated in the closed position(rod 10 and brake 15).  

54. (Currently Amended) [[A]] The cable shovel bucket in accordance with claim 51, wherein the restraint is a rod and brake (rod 10 and brake 15). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 41, 49, and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitaker as applied to 38 and 47 in view of Knuth (US 9,015,969).
Regarding claims 40, 41, 49, and 50, Whitaker teaches a bent door, but fails to teach it is adjacent the front portion of the shell.  However, Knuth teaches a door wherein the door is curved proximate the front edge (fig. 5). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the bend of the door of Brown curved as a design feature based on the desired cut of the shell and cost of design that does no more than provide a door that shuts against a shell.

Claims 35-37, 43, 44, 46, 52-53, and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitaker. 
Regarding claims 35-37, 43, 44, 46, 52-53, and 55, Whitaker teaches the cable shovel door of claims 33 and 51, but fails to teach various embodiments of restraints.   Examiner takes official notice that a, hydraulic circuit and releasable latch extending from a side edge are all old and well-known restraints.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a hydraulic circuit or a releasable latch extending from a side edge on the bucket of Whitaker as old and well-known substitutions for a dipper door that do no more than hold the door against the weight of the material.

Claims 56-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitaker as applied to 36, 38, and 47, in view of Walters et al. (US 4, 928,410).
Regarding claims 56-58, Whitaker teaches the cable shovel bucket in accordance with claim 47, but fails to teach wherein the hinge is inserted into a slot. However, Walters teaches putting a bucket hinge within a slot (fig. 5, 8,28).  It would have been obvious to one with ordinary skill in 

Response to Amendments
In response to amendments to the claims, a new rejection has been applied to the Claims in view of Whitaker as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Examiner, Art Unit 3671